      Case 4:18-cv-00123 Document 298 Filed on 10/08/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       October 09, 2020
COURTROOM MINUTES- ORDER                                             David J. Bradley, Clerk

JUDGE SAM SHELDON PRESIDING
DATE: October 8, 2020
COURT REPORTER: ERO
MORNING               AFTERNOON 3:58-4:06PM
******************************************************************************
                          CIVIL NO 4:18cv123

                                                    APPEARANCES:


Hichem Chihi, et al,                                Ruth Brown

                   Plaintiffs
vs.


Catholic Health Initiatives et al                   Asher Doren Funk
                                                    Kevin M. Coffey
                   Defendants                       Sara Ann Brickmann
                                                    Frederick Robinson
                                                    Kay J. Hazelwood
                                                    Megan Maikhanh
                                                    John P. Scott
                                                    Debra Elmore
                                                    Cynthia Freeman

****************************************************************************
DOCKET ENTRY

SSS: Status Conference:

The Court held a status conference. The Provider Defendants informed the Court they will soon file

a consolidated motion to dismiss in accordance with the January 10, 2020 Order (Dkt. No. 261).

Defendant CHI will also soon file a motion to dismiss in accordance with the same Order.

               SIGNED in Houston, Texas, this 9th day of October , 2020.



                                                    ________________________________
                                                    United States Magistrate Judge
